PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated and agreed by and between the parties hereto, by their respective counsel that the above entitled cause may be dismissed without costs to either party, all costs having been paid, and all matters in controversy having been settled.”
On consideration whereof, it is now here ordered and adjudged by this court that this cause be, and the same is hereby, dismissed.